ALDERMAN, Judge
(dissenting):
I do not believe that the cases cited in the majority opinion are controlling in this case. Appellant was charged with possession of a stolen motor vehicle. One of the issues at the trial was whether appellant at the time of arrest was under the influence of heroin. The prosecutor and defense counsel both questioned the arresting officers concerning appellant’s appearance and actions at the time of his arrest relating to symptoms or signs of drug intoxication. The testimony concerning appellant’s silence was not a comment on appellant’s silence in the face of an accusation of guilt or direct inquiry as to whether the appellant committed the crime as charged. It related to appellant’s physical condition which was relevant to the issue of whether appellant was under the influence of heroin.
I would affirm.